Title: To Thomas Jefferson from Edmond Charles Genet, 2 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
A New york le 2 9bre 1793 L’an 2e De la rep. francaise.

Une Denonciation très grave a été faite contre le consul de la republique à charlestown; telle est Son importance qu’elle a troublé la tranquillité dans vos etats du Sud. La même Denonciation S’étend à plusieurs militaires arrivés de St. domingue dans la baye de charlestown, et tel a eté l’effet de l’accusation portée contr’eux qu’ils Sont restés deux jours dans cette baye privés des objets de première nécessité et que l’entrée de la ville et même leur débarquement Sur la terre ferme leur ont été refusés. Ces militaires Sont des hommes qui ont fui de St. domingue pour ne pas porter Serment à des traitres ou à des tyrans, et dont la plupart ont versé leur Sang dans la derniere guerre pour la conquête de votre liberté. J’ai été instruit qu’à la tete de ces dénonciateurs, étoient les nommés moput, faurés l’ainé, calman, le chair, le ris, Mondesir.
Le consul français, et les militaires dont je viens de vous parler Sont accusés d’avoir voulu renverser les lois interieures de vos etats du Sud,
 
et comme un tel fait est un crime capital non seulement envers le gouvernement des etats-unis mais encore envers celui de la france, je demande qu’il Soit fait Sur cette accusation une enquete solemnelle, et que les coupables, S’il en existe, Soient livrés à toute la rigueur des lois. Mais je demande en même tems qu’on livre les denonciateurs aux memes lois, Si ceux qu’ils ont accusés Sont reconnus innocents. J’ecris à ce Sujet au consul accusé et je lui mande qu’il est très essentiel et que Son devoir l’oblige de Se justifier publiquement d’une accusation à la quelle on a donné le plus grand eclat et dont l’effet a été de causer dans le public une allarme générale.
Le fait suivant vous donnera quelques lumieres Sur cette affaire, et pourra peut-être vous faire juger Du veritable but de cette Dénonciation. Dans le moment de l’allarme qu’elle donna le nommé dubosq se presenta chez le gouverneur de charleston pour lui proposer d’enregimenter les français refugies dans cette ville et il lui offrit leurs Services pour le maintien de la tranquillité. Ce Sage Gouverneur ne Se trompa pas Sur la nature perfide de cette Demarche, et il refusa cette offre, en disant que les milices du pays lui Suffisaient parfaitement pour faire respecter le bon ordre. Cette démarche vous fera Sans doute prejuger quel étoit le veritable but et les veritables auteurs de l’allarme qui S’est répandue à charleston. C’est ainsi que nos emigrés de coblentz parvinrent à obtenir à se former en compagnies Sous le pretexte des insurrections imaginaires que le voisinage des français causait dans l’électorat de treves, et que l’effet de cette aveugle condescendance des magistrats de cet electorat, a été la guerre universelle qui agite l’europe. Cette Similitude de tactique entre les emigrés de coblentz et les refugies de charleston me paroit etre un nouveau et grand motif de fixer enfin votre attention Sur cette foule immense de renegats à leur patrie, d’etrangers à tous les pays qui S’agittent Sur le Sol de la liberté pour la detruire, pour renverser votre indépendance et qui Sont les vrais perturbateurs, les hommes vraiment dangereux pour votre Sureté intérieure.
On m’a dénoncé les nommés bouteille et carvin comme faisant équiper en ce moment à charleston un fort batiment Sur lequel ils doivent embarquer beaucoup de monde dont le projet est d’aller S’emparer de l’isle de la tortue distante du cap de Sept lieues, et d’y egorger tous les français qui resteront fideles à leur patrie. Je vous prie de vouloir bien instruire de cette denonciation le gouverneur de Charleston.
